ORDER

PER CURIAM.
Darryl Cooper appeals from the judgment entered upon a jury’s verdict convicting him of one count of burglary in the first degree, section 569.160, RSMo (2000). He contends the trial court erred: (1) in denying his motion for judgment of acquit*139tal because the evidence was insufficient to support his conviction, and (2) in overruling his objection to testimony offered by a lay witness because it was speculative, and therefore inadmissible. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).